DETAILED ACTION
This is in reply to a Request for Continued Examination (RCE) filed on April 14, 2021 and an interview on May 19, 2021 regarding Application No. 16/484,755.  Applicants amended claim 10 and canceled claims 19-24 in the RCE and previously canceled claims 1-9.  Claims 10-18 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on April 14, 2021 has been entered.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendment was given by Applicants’ representative Michael Kucher on May 19, 2021.

The application has been amended as agreed to as follows:

17. (Currently Amended) The method according to claim 15, wherein, for determining the current intensity at which a subpixel is operated, a damage of neighboring subpixels of a same color is taken into account.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 10, the prior art of record does not teach:
A method of operating a light-emitting device, wherein the light-emitting device comprises a plurality of pixels, and wherein each pixel comprises at least three subpixels configured to emit light of different colors in pairs, the method comprising: 
operating, at least for some pixels, a selected subpixel of a pixel and a further subpixel of the pixel configured to emit light of a different color to display a pure color corresponding to a dominant wavelength of the selected subpixel; and 
providing, at least for some pixels, a correction matrix associated with the pixel for adjusting brightness of the subpixels of the pixel, wherein the correction matrix is provided by: 
determining, at least for some pixels, a brightness of each subpixel of the pixel necessary to emit light of a given color; 
determining, at least for some pixels, a dominant wavelength of each subpixel; 
plotting dominant wavelengths of each subpixel in an International Commission on Illumination chromaticity values x and y (CIE-XY) color space and forming color triangles, wherein dominant wavelengths of each subpixel lie on a spectral line when the dominant wavelengths are plotted; 

determining the given colors by corner points in the CIE-XY color space of an inner triangle with a largest area.

Accordingly independent claim 10 is allowed over the prior art of record.  In addition, dependent claims 11-18 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
References made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:
Agostinelli et al. (US 6,802,613 B2: “ABSTRACT: An improved imaging apparatus having an expanded color gamut defined by more than three vertex colors for forming a color image on a display surface, that includes: a light source including at least one dichroic combiner for transmitting a first vertex color and reflecting a second vertex color toward a color combining element that directs, along an illumination axis, a colored illumination beam having, at any one time, any one of at least four different vertex colors; a linear array of electromechanical grating devices for receiving the colored illumination beam along the illumination axis; an obstructing element for blocking a zeroth order light beam reflected 

Madden et al. (US 7,408,558 B2: “ABSTRACT: A method for displaying a color image by providing a color image display apparatus having at least three narrow-band emissive light sources that define a display color gamut. Image data values are accepted that are defined within an original color gamut that is smaller in area than the display color gamut. The input image data values are transformed into display color gamut data values having an expanded image chromaticity range. At least a portion of the expanded chromaticity range lies outside the original color gamut. At least a portion of the display color gamut lies outside the expanded image chromaticity range. The display color gamut data values are provided to the color image display apparatus to form an image.”)

Boroson et al. (US 7,586,497 B2: “ABSTRACT: An OLED display for producing a full color image, comprising a plurality of at least four different colored pixels including three different colored addressable gamut-defining pixels and a fourth addressable within-gamut pixel, each pixel having an organic light-emitting diode with first and second electrodes and one or more organic light-emitting layers provided between the electrodes; the OLED display having a selected display white point, display peak luminance, gamut-defining pixel peak luminances and within-gamut pixel peak luminance; and drive circuitry for regulating luminance of the organic light-emitting diode of each of the colored pixels wherein the sum of the gamut-defining pixel peak luminances is less than the display peak luminance. ”)

Langendijk (US 8,274,525 B2: “ABSTRACT: A color gamut mapping maps an input image signal which has input pixel colors defined by an input luminance and an input chromaticity into a mapped image signal which has corresponding mapped pixel colors defined by a mapped luminance and a mapped chromaticity for a display. The input pixel colors lie within the input color gamut different than the display color gamut. The desired mapped luminance may be retrieved by looking up stored desired luminance values in a look-up table at the mapped chromaticity, or by calculating a relative to white luminance, or a luminance decrease, etc.”)

Ben-David et al. (US 9,953,590 B2: “ABSTRACT: A color display device for displaying an n-primary color image, wherein n is greater than three, the device including an array of sub-pixel (801) configured to have at least one repeating unit having one sub-pixel representing each of the n primary colors, wherein repeating unit (906) is configured to optimize at least one attribute of the n-primary color image.”)

Buckley et al. (US 10,847,075 B1: “ABSTRACT: A display device has an image processing unit that determines an error for a pixel location that is based on the difference between an input color dataset and an output color dataset. The error is fed back to the image processing unit to propagate and spread across other neighboring pixel locations. In generating the output color values, the most significant bits (MSBs) and the least significant bits (LSBs) may be treated separately. The display device may extract the MSBs from the input and generate a first output color sub-dataset that is related to the MSBs. The display device may determine the LSBs from a difference between the input color dataset and the 

El-Ghoroury et al. (US 2009/0086170 A1: “ABSTRACT: Emissive quantum photonic imagers comprised of a spatial array of digitally addressable multicolor pixels. Each pixel is a vertical stack of multiple semiconductor laser diodes, each of which can generate laser light of a different color. Within each multicolor pixel, the light generated from the stack of diodes is emitted perpendicular to the plane of the imager device via a plurality of vertical waveguides that are coupled to the optical confinement regions of each of the multiple laser diodes comprising the imager device. Each of the laser diodes comprising a single pixel is individually addressable, enabling each pixel to simultaneously emit any combination of the colors associated with the laser diodes at any required on/off duty cycle for each color. Each individual multicolor pixel can simultaneously emit the required colors and brightness values by controlling the on/off duty cycles of their respective laser diodes.”)

Wiesmann et al. (US 2011/0141716 A1: “ABSTRACT: An illumination device (1) for backlighting a display is disclosed. The illumination device comprises: at least one semiconductor body (3), suitable for generating electromagnetic radiation of a first wavelength range, a first wavelength conversion substance (30), which is disposed downstream of the radiation-emitting front side (6) of the semiconductor body (3) in the emission direction (8) thereof and is suitable for converting radiation of the first wavelength 1range into radiation of a second wavelength range, which is different from the first wavelength range, and a second wavelength conversion substance (31), which is disposed downstream of the radiation-emitting front side (6) of the semiconductor body (3) in the emission direction (8) thereof and is suitable for converting radiation of the first wavelength range into radiation of a third wavelength range, which is different from the first and second wavelength ranges. A display comprising such an illumination device (1) is furthermore described.”)

Jang et al. (US 2020/0150491 A1: “ABSTRACT: Provided are a backlight unit, a display apparatus including the backlight unit and a control method for the display apparatus. The display apparatus includes: a first light source configured to emit first light having a first wavelength; a second light source configured to emit second light having a second wavelength shorter than the first wavelength of the first light; an image signal receiver configured to receive an image signal from an external device; a switching portion configured to operate at least one of the first light source or the second light source; and a controller configured, based on a brightness value of the received image signal, to control the switching portion to selectively allow at least one of the first light source to emit the first light or the second light source to emit the second light.”)

Noguchi (US 2020/0333603 A1: “ABSTRACT: Provided is a display method for displaying an image based on a color original image. The display method includes guiding an image light corresponding to the color original image to a display position by an optical system, and deflecting a traveling direction of the image light to an observer and performing display by a diffraction optical element. At the time of displaying the color original image, the image light 

Thielemans (EP 1 548 695 A1; a copy is provided with the instant Notice of Allowance: “A calibration method for calibrating a fixed format emissive display device having a plurality of pixels is described In the display each pixel comprises at least three sub-pixels for emitting light of different real primary colours. The method comprises determining, for each real primary colour separately, the colour co-ordinates of a virtual target primary colour which can be reached by at least 80% of the pixels of the display, determining a colour gamut defined by the determined virtual target primary colours, and adjusting, for those pixels that cannot reach a virtual target primary colour, the drive currents to the sub-pixels to achieve a colour inside the determined colour gamut. A display having an extended range of colours is described, i.e. a gamut of colours that is more than the gamut provided by an n virtual primary colour based electronic multicolour display, as measured on a chromaticity diagram, for example. A color and/or brightness uniform image can be produced with this fixed format emissive display device.”)

Wang et al. (CN 101854558 B; a copy and machine translation thereof is provided with the instant Notice of Allowance: “Abstract[:]… The invention discloses a method for correcting a color domain in treating the video signals of an LED display screen, in particular to a method for expanding the color domain of a video source signal by using only one transition matrix, in order to overcome the disadvantages that the color domain of an LED display screen is reduced and the algorithm is complicated in the existing method. The method comprises the following steps: completing the mutual conversion of the video source system between a tri-chromatic system and a CIE1931XYZ color order system by a color/space conversion module; acquiring the chromaticity coordinate of the signal in the CIE1931Yxy chromatic diagram by an XYZ/Yxy normalizing module; expanding and correcting the chromaticity coordinate by one transition matrix in the Yxy colorimetric system; acquiring a new XYZ value from the corrected chromaticity coordinate by a Yxy/XYZ denormalizing module; and acquiring the expanded tri-chromatic value by the color/space conversion module. Accordingly, the invention can emphasize the high color expression of the LED display screen and improve the color distortion thereof by the simpler method.”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/20/21